MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*494nying petitioner’s motion to reopen removal proceedings.
The regulations provide that a party “may file only one motion to reopen removal proceedings----” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s second motion to reopen, filed one year late. See id.; Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
Accordingly, this court has determined that summary denial of the petitioner for review is appropriate because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.